       Case 2:20-cv-00602-MV-GJF Document 20 Filed 01/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

____________________________________
                                    )
NAVAJO NATION,                      )
                                    )
                  Plaintiff,        )
      v.                            )                        No. 2:20-cv-602-MV-GJF
                                    )
ANDREW WHEELER, et al.,             )
                                    )
                  Defendants.       )
____________________________________)

      PLAINTIFF NAVAJO NATION’S MOTION FOR SUMMARY JUDGMENT 1

       Plaintiff Navajo Nation hereby moves for summary judgment on its claims against

Defendants under the Administrative Procedure Act (APA), 5 U.S.C. § 706. Plaintiff moves for an

order vacating the rules titled “Definition of ‘Waters of the United States’—Recodification of Pre-

Existing Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019), and “The Navigable Waters Protection Rule:

Definition of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (Apr. 21, 2020), because the

rules are arbitrary and capricious and not in accordance with the law, in violation of the APA. In

support of this motion, Plaintiff relies on its contemporaneously filed brief, the declarations and

exhibits attached to the brief, and the administrative records for the rules, ECF Nos. 16 and 17.



       1
         This filing is captioned as a motion for summary judgment, consistent with the Court’s
Order Setting Briefing Schedule of Oct. 8, 2020 (ECF No. 19). However, this filing is equivalent
to an appellate brief, seeking review of final agency action based on the record. N.M. Health
Connections v. U.S. Dep’t of Health & Hum. Servs., 946 F.3d 1138, 1155 (10th Cir. 2019) (district
court review of agency action did not determine whether genuine dispute of material fact existed,
but engaged in substantive review of the record to determine if the agency considered relevant
factors or articulated a reasoned basis for its conclusions); Baca v. King, 92 F.3d 1031, 1034 n.1
(10th Cir. 1996) (district court properly applied arbitrary and capricious standard for review of
agency action rather than summary judgment standard under Fed. R. Civ. P. 56).
       Case 2:20-cv-00602-MV-GJF Document 20 Filed 01/15/21 Page 2 of 3




Respectfully submitted,

JILL GRANT & ASSOCIATES, LLC

/s/ Jill Elise Grant
Jill Elise Grant, N.M. Bar No. 7571
Ian Paul Fisher,* D.C. Bar No. 1672524
1319 F Street NW, Suite 300
Washington, D.C. 20004
Telephone: (202) 821-1950
Email: jgrant@jillgrantlaw.com
Email: ifisher@jillgrantlaw.com
* D.N.M.LR-Civ. 83.3(a) certification

Attorneys for Plaintiff Navajo Nation




                                         2
       Case 2:20-cv-00602-MV-GJF Document 20 Filed 01/15/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, I caused the following to be filed and served

upon counsel of record via the Court’s CM/ECF filing system:

   1. PLAINTIFF NAVAJO NATION’S MOTION FOR SUMMARY JUDGMENT

   2. PLAINTIFF NAVAJO NATION’S BRIEF IN SUPPORT OF MOTION FOR
      SUMMARY JUDGMENT

   3. DECLARATION OF RONNIE BEN

   4. DECLARATION OF IAN FISHER

   5. EXHIBITS 1 to 13

                                                   /s/ Jill Elise Grant




                                              3
